                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                         GREAT FALLS DIVISION




DONALD DEAN BIEDERMAN,
                                                CV 18-16–GF-BMM-JTJ
                     Plaintiff,

       vs.                                       ORDER

ASSISTANT WARDEN DEBORAH
POWELL, KARI ALSTAD, PETER
MOLNAR, and AMBER MASSEY,

                     Defendants.



    Plaintiff Donald Biederman is a prisoner proceeding without counsel.

Biederman has filed the following motions: Motion for Injunctive Relief (Doc. 36),

Motion to Amend (Doc. 46), Motion to Order Defendants to Produce the Same

Discovery in Rule 26 (Doc. 50), Motion in Support of Plaintiff’s Motion for

Temporary Restraining Order and Preliminary Injunction (Doc. 51), Motion to

Order Core Civic Policy Manual and MDOC/CoreCivic Contract (Doc. 52),

Motion for the Appointment of Counsel (Doc. 58), Motion for Transport to Pretrial

Conference and Clothing (Doc. 59), Motion for Subpoenas (Doc. 60), and Motion

to Amend Transport Order (Doc. 71). United States Magistrate Judge John

Johnston entered Findings and Recommendations (Doc. 74) in this case on January
                                       -1-
31, 2019. Judge Johnston recommended that Biederman’s Motions for injunctive

relief (Docs. 36, 51) be denied as moot. Judge Johnston further ordered that (1) Mr.

Biederman’s Motion to Amend (Doc. 46) be granted; (2) Mr. Biederman’s Motion

to Order Defendants to Produce the Same Discovery in Rule 26 (Doc. 50) be

denied; (3) Mr. Biederman’s Motion to Order Core Civic Policy Manual and

MDOC/CoreCivic Contract (Doc. 52) be denied; (4) Mr. Biederman’s Motion for

the Appointment of Counsel (Doc. 58) be denied; (5) Mr. Biederman’s Motion for

Transport to Pretrial Conference and Clothing (Doc. 59) be denied; (6) Mr.

Biederman’s Motion for Subpoenas (Doc. 60) be denied; and (7) Mr. Biederman’s

Motion to Amend Transport Order (Doc. 71) be denied. (Doc. 74 at 7-8.)

Mr. Biederman timely filed the following two motions for reconsideration

regarding two of Judge Johnston’s determinations: (1) Judge Johnston’s denial of

Biederman’s Motion to Order Defendants to Produce the same Discovery in Rule

26 (Doc. 50), and (2) Judge Johnston’s denial of Biederman’s Motion to Order

Core Civic Policy Manual and MDOC/CoreCivic Contract (Doc. 52.). These

motions are referred to Judge Johnston. (Docs. 82, 83.) Consequently, Biederman

has filed no objection to Judge Johnston’s findings and recommendations. Absent

objection, this Court reviews findings and recommendations for clear error. United

States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc); Thomas v.

Arn, 474 U.S. 140, 149 (1985). The Court finds no error in Judge Johnston’s
                                        -2-
Findings and Recommendations.

    ACCORDINGLY, IT IS ORDERED that Judge Johnston’s Findings and

Recommendations (Doc. 74) are ADOPTED IN FULL.

    IT IS FURTHER ORDERED that Mr. Biederman’s Motions for Injunctive

Relief (Docs. 36, 51) are DENIED AS MOOT.

     DATED this 27th day of February, 2019.




                                   -3-
